Douglas, J.,
concurring. I concur in judgment only. This case is about the right of an organization (relator), which gathers and publishes news, to obtain a record made in a juvenile court proceeding which was open to the public. Respondent, Cuyahoga County Court of Common Pleas, Juvenile Division, denied *25relator’s request to purchase a copy of the record on the basis that Juv.R. 37(B) prohibits release of the record.
The record sought by relator involves, as fully described by the majority, a contempt proceeding held before a judge of respondent. The proceeding, which admittedly was held in a juvenile court, involved the alleged contempt of two adults at least one of whom is an attorney. The contempt hearing itself had nothing to do with any juvenile, and the record sought involved only the interaction between the court and the two adults.
I write separately because I believe that the majority’s citation to In re T.R. (1990), 52 Ohio St.3d 6, 556 N.E.2d 439, is unwarranted, unneeded and inadvisable. This case is not about open courts. It is about a public record which should, or should not, be released through interpretation of Juv.R. 37(B).
It is my view that Juv.R. 37(B) involves records which specifically relate to, name and/or identify a particular juvenile(s). In support of this view, I respectfully submit consideration of Juv.R. 1(B), which states:
“(B) Construction. These rules shall be liberally interpreted and construed so as to effectuate the following purposes:
it * * if:
“(3) to provide for the care, protection, and mental and physical development of children subject to the jurisdiction of the juvenile court * * *.” (Emphasis added.)
Certainly, liberally construing Juv.R. 37(B) in conjunction with the purposes set forth in Juv.R. 1(B) leads to the conclusion that Juv.R. 37(B) was not designed to frustrate the release of records that do not involve a juvenile but, nevertheless, are part of a juvenile court proceeding. The following hypothetical, I believe, makes the point.
Assume a juvenile attends a Cleveland Indians baseball game. For whatever reason, the juvenile, while meeting with two of the team’s stars, makes a threat that requires security officials to apprehend and arrest the juvenile. The juvenile then is required to appear in court and it is necessary for the two players to appear and testify. During the appearance of the players, the judge, the lawyers and court officials inquire of the players about their occupation and the progress of the season. One or both players indicate the exceptional seasons they and the team are having and a question is asked about the possibility of post-season play. One of the players, a team star, says that there is no question that “our team will win the division and league championship and, you can quote me, we will win the World Series if one is held by sweeping the National League team.”
To some, this is big news and a sports reporter, being duly advised seeks a copy of that part of the player’s testimony that has no connection with the *26juvenile but is clearly music to the ears of us long-suffering Indian fans. Would anyone seriously contend that Juv.R. 37(B) prohibits the release of this exciting information to a person(s) who is seeking to disseminate the player’s comments to a weary and yearning public? I would think not — and the release of the information has nothing to do with “open courts.” In fact, in this case, the hearing on the contempt question was held in the presence of at least one television person who videotaped the contempt proceeding.
The record sought is not covered by Juv.R. 37(B) and it should be released forthwith. Accordingly, I concur in the judgment of the majority but not its reasoning. My fear is that in the future, the release of such records will be determined on an “open courts” standard, rather than on a standard governing public records and a proper construction of Juv.R. 37(B).